 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 6                                         AT SEATTLE
 7 GABRIEL ECKARD,

 8                                  Plaintiff,                Case No. 2:18-cv-00898-RAJ-BAT

 9           v.                                               ORDER DENYING MOTION TO
                                                              APPOINT COUNSEL
10 JEFF STRINGHAM, et al.,

11                                 Defendants.

12
             Plaintiff Gabriel Eckard, proceeding pro se and in forma pauperis, is a former
13
     Washington Department of Corrections (DOC) inmate who has filed a 42 U.S.C. § 1983 civil
14
     rights action against several DOC officials and employees. Dkt. 8. Mr. Eckard now seeks Court
15
     appointed counsel. Dkt. 24. For the following reasons, the Court DENIES his motion.
16
             Generally, a person has no right to counsel in a civil action. See Campbell v. Burt, 141
17
     F.3d 927, 931 (9th Cir. 1998). The Court may appoint counsel for indigent civil litigants under
18
     28 U.S.C. § 1915(e)(1), but only under “exceptional circumstances.” Agyeman v. Corrections
19
     Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). When determining whether “exceptional
20
     circumstances” exist, the Court considers “the likelihood of success on the merits as well as the
21
     ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the legal issues
22
     involved.” Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
23



     ORDER DENYING MOTION TO APPOINT COUNSEL - 1
 1             Mr. Eckard maintains the Court should appoint counsel for him because he cannot afford

 2 to hire counsel, his detention will greatly limit his ability to litigate, the issues involved are

 3 complex and will require significant research and investigation, he has limited access to the law

 4 library and limited knowledge of the law, counsel will be better able to present his case at trial,

 5 and he is disabled and his “disability affects his ability to do the work involved in this case.” Dkt.

 6 24 at 1. Mr. Eckard also states that during his transfer to the Snohomish County Jail1, he was

 7 unable to bring his legal materials and he does not have a copy of his complaint. Id., pp. 1-2. In

 8 response to Mr. Eckard’s claim that he is without his legal documents, Defendants sent Mr.

 9 Eckard copies of his complaint (Dkt. 6-1, 6-22) Defendant’s Answer (Dkt. 21), and the Court’s

10 Scheduling Order (Dkt. 22).

11             Mr. Eckard has not demonstrated the existence of “exceptional circumstances” to support

12 his request for appointment of counsel. Both his complaint and the instant motion demonstrate

13 his ability to articulate his claims pro se in light of the complexity of the legal issues involved.

14 Although Mr. Eckard claims to be disabled, he has not identified the nature of his disability or

15 explained how such disability impairs his ability to articulate his claims so the Court is not able

16 to take this into consideration. Mr. Eckard’s complaints regarding limited access to the law

17 library and limited knowledge of the law are not exceptional circumstances as he fails to show

18 how this places him in a position any different from other pro se prisoner plaintiffs.

19             In addition, this is not a complex case involving complex facts or law. The case involves

20 the question of whether defendants failed to properly respond to Mr. Eckard’s emergency

21

22   1
      Plaintiff is currently incarcerated in the Snohomish County Jail as a pretrial detainee on
     criminal charges in Snohomish County. Dkt. 25, p. 1; Dkt. 20.
23
     2
         Re-filed at Dkt. 8.


     ORDER DENYING MOTION TO APPOINT COUNSEL - 2
 1 requests for mental health care, denied him a pen, and denied him changes of linen and clothing

 2 as required by DOC policy. Dkt. 8. Moreover, Mr. Eckard has made no attempt to demonstrate

 3 that his complaint has merit.

 4         Appointment of counsel is therefore not justified at this time, and the Court DENIES the

 5 motion (Dkt. 24). The Clerk shall provide a copy of this Order to plaintiff and counsel for

 6 defendants.

 7         DATED this 16th day of November, 2018.

 8

 9

10
                                                        A
                                                        BRIAN A. TSUCHIDA
                                                        Chief United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION TO APPOINT COUNSEL - 3
